Rhodes, Justice
(dissenting) :
The question on this appeal is whether the attorney’s fee fixed by the trial court under authority of an eminent domain statute1 unique to Spartanburg County, constitutes an abuse of discretion on the ground of inadequacy. I conclude the trial court did not abuse its discretion and would affirm its order.
The City of Spartanburg-respondent instituted condemnation proceedings against the landowners-appellants to acquire ownership of two adjacent parcels of real estate. The landowners appealed the award of the Board of Condemnation in the amount of $107,500.00 to the Court of Common Pleas and the jury increased the award to $128,000.00. There has been no appeal from this verdict.
*172After the jury verdict, the landowners filed a verified petition with the trial judge pursuant to Section 6 of the above referenced statute praying they be awarded an attorney’s fee in the amount of $10,250.00. The petition was accompanied by the affidavit of a member of the Spartanburg Bar stating that in his professional opinion the fee requested was reasonable. No return or counter affidavits were filed by the City. The trial judge awarded a fee in the amount of $3,000.00,-and hence, this appeal. '
Section 6 of the statute, quoted in the majority opinion, required the trial judge to set a fee for the landowners’ attorney in such reasonable amount as his discretion dictated within the limitations and conditions imposed by its language. In reaching his decision there is no specific minimum fee with which he must comply, and the maximum fee allowable is the minimum fee prescribed by the Spartanburg County Bar Association fee schedule. Essential to the award of any fee is that the jury verdict must exceed the award of the Board of Condemnation and the fee shall be measured by such excess.
1 find nothing in the record that would warrant a finding that the trial judge failed to consider any of the above stated statutory limitations on his discretion. The reference to the Spartanburg County Bar minimum fee schedule is clearly intended as a ceiling upon the exercise of discretion rather than a mandate that the fee be set in accordance with same.2 The phrase requiring the fee to be “measured by the amount of increase” between the board’s award and the jury’s verdict requires that the fee not be disproportionate to the amount of the increase. While such increase is a factor to be considered in the exercise of sound judicial discretion, it is no more than this. That the trial judge took such increase into account is exemplified by *173the fact that in his order he computes the amount of the increase.
Thus, having found that no specific statutory limitations on his discretion were breached, the matter resolves itself into the single question of whether the attorney’s fee of $3,000.00 set by the trial judge was of such inadequacy as to constitute an abuse of discretion when analyzed in the context of well-established principles of law governing the exercise of such discretion.
The term “abuse of discretion” has no disparaging implication and means only “that the ruling of .the trial court was without reasonable factual support, resulted in prejudice to the rights of the appellant, and, therefore, in the circumstances, amounted to an error of law.” South Carolina Highway Department v. Sharpe, 242 S. C. 397, 131 S. E. (2d) 257 (1963).
I quote from the order of the trial judge as follows:
“Having tried the case, it was obvious that no novel or unusual questions of law or fact were involved. The case involved a clear cut question of fact for jury determination; i. e., the value of the landowners’ property. It involved about one day’s trial time which extended into two days. The landowners’ case was well presented by their attorneys.”
The trial judge further stated in his order that he had taken into consideration those factors set forth in the Code of Professional Responsibility.3 The consideration of such factors by the trial judge was appropriate.
The landowners take exception to the finding of the trial judge that there were no novel or unusual questions of law or fact involved in the case. I have closely examined the contention of the landowners in this regard and concur in the assessment made by the trial judge. Neither the verified petition nor the supporting affidavit states with any degree *174of certainty the amount of time spent in preparing the case for trial. These facts being exclusively within the knowledge of the landowners and/or their attorney, they may not be properly now heard to complain that such was extraordinarily time-consuming.
The landowners contend that the trial judge erred in not setting the fee in accordance with the contractual agreement existing between them and their attorney. This agreement is used as the basis for arriving at the $10,250.00 fee claimed by them. The patent answer to this argument is that the language of the statute does not so arbitrarily confine the exercise of his discretion.
Before this Court is authorized to hold that the judgment of the lower court was the result of an abuse of discretion, there must be a showing that the conclusions reached were without reasonable factual support and, therefore, in the circumstances amounted to an error of law. South Carolina Highway Department v. Sharpe, supra. The exercise of discretion in this case involved mainly factual considerations and appropriate weight must be given to the fact that the trial judge presided over the trial, set this fee shortly after its conclusion, and was thus peculiarly qualified to assess the proper fee.
The finding of the trial judge that experienced counsel ably represented his clients in this matter is not in dispute. The mere fact that this Court may have set a larger fee does not establish an abuse of sound judicial discretion. In the recent case of Darden v. Witham, 263 S. C. 183, 209 S. E. (2d) 42 (1974), involving the issue of excessiveness of a fee set by the lower court, this Court stated:
“ ‘A reviewing court is never justified in substituting its discretion for that of the trial court; in determining whether the lower court has abused its discretion, the question is not whether the reviewing court agrees with the court below, but, rather whether it believes that a judicial mind, *175in view of the relevant rules of law applicable to the particular case and on due consideration of all the circumstances, could reasonably have reached the conclusion of the court below, of which complaint is made.’ ” Quoting from 5A C. I. S. Appeal and Error, Section 1583b (1958).
I would affirm.
Ness, J., concurs.

 S. C. Code § 36-652 (1962) (No. 330 [1967] S. C. Acts & Jt. Res. 460.)


 The last applicable minimum fee schedule was enacted by the Spartanburg County Bar Association in 1969 and repealed in 1972. There is currently no minimum fee schedule in existence.


 See Dr 2-106 adopted under Rule 32 of the Rules of this Court for an enumeration of factors to be considered as guides in determining the reasonableness of attorney’s fees.